                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank, National Association, as                  CIVIL ACTION NO: 2:19-cv-00280-JAW
Successor Trustee to Bank of America,
N.A., as Successor by Merger to LaSalle
Bank, N.A., as Trustee for the
Certificateholders of the MLMI Trust,
Mortgage Loan Asset-Backed Certificates,
Series 2006-MLNI

                Plaintiff                            CONSENTED MOTION TO AMEND
                                                     COMPLAINT

                        vs.                          RE:
                                                     15 Ocean Avenue, Cape Elizabeth, ME 04107

Michael S. Tuttle and Tamara Lea Tuttle              Mortgage:
                                                     May 25, 2006
                                                     Book 24016, Page 89

               Defendants
JPMorgan Chase Bank, NA
Bank of America, NA
KAMCO Supply Corp. of Boston
Maine Department of Health and Human
Services, Division of Support and
Enforcement and Recovery

                Parties-In-Interest

        NOW COMES the Plaintiff, U.S. Bank, National Association, as Successor Trustee to Bank

of America, N.A., as Successor by Merger to LaSalle Bank, N.A., as Trustee for the

Certificateholders of the MLMI Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-

MLNI, by and through undersigned counsel, pursuant to Fed.R.Civ.P.15(a) and hereby moves to

amend the Complaint of Foreclosure to remove Defendant, Tamara Lea Tuttle and remove Counts

II, III, and IV. As grounds therefore, Plaintiff states the following:

    1. Plaintiff's Complaint was filed on June 19, 2019.

    2. The Defendants were served with the subject Complaint on September 5, 2019.
    3. Proof of Service for all parties was completed and filed on September 9, 2019.

    4. Pursuant to a Divorce Abstract recorded in the Cumberland County Registry of Deeds in

        Book 32327 Page 290, the subject property had been awarded to Defendant Michael S.

        Tuttle on December 23, 2014.

    5. To confirm the transfer of the subject property, Defendant, Tamara L. Tuttle, executed a

        Quitclaim Deed to Defendant, Michael S. Tuttle on March 28, 2018, which is recorded in the

        said Registry of Deeds in Book 34744, Page 109.

    6. The original Complaint had inadvertently included Defendant, Tamara L. Tuttle, and she

        should not be a party to this action.

    7. Plaintiff will be filing a Stipulation of Dismissal herewith to remove Defendant, Tamara Lea

        Tuttle.

    8. Furthermore, Plaintiff is requesting that this Court issue an Order allowing the removal of

        Counts II- Breach of Contract, Money Had and Received, Count III-Quantum Meruit, and

        Count IV-Unjust Enrichment.

    9. Attached hereto as Exhibit A is Plaintiff ’s Proposed Amended Complaint.

    10. Defense counsel, Aaron P. Burns, Esq. and John D. Clifford, IV Esq., consent to the

        bringing and granting of this motion.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court allow Plaintiff to

amend the Complaint to add remove Defendant, Tamara Lea Tuttle and remove Counts II, II, and

IV of Plaintiff ’s Complaint.
Dated: October 18, 2019

                                                     /s/ John A. Doonan, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com


                                CERTIFICATE OF SERVICE

       I, John A. Doonan, Esq., hereby certify that on this 18th day of October, 2019 I served a

copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:

                                                     /s/ John A. Doonan, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com



                                         SERVICE LIST

John D. Clifford, IV, Esq.
Clifford & Golden, P.A.
P.O. Box 368
Lisbon Falls, ME 04252

Aaron P. Burns, Esq.
Two Monument Square, Suite 901
P.O. Box 108
Portland, ME 04112
Bank of America, N.A.
c/o Shectman Halperin & Savage, LLP
1080 Main Street
Pawtucket, RI 02860

KAMCO Supply Corp. of Boston
C/o Agent: Lauren Turner
344 Riverside Street
Portland, ME 04103

JPMorgan Chase Bank, N.A.
1111 Polaris Parkway
Columbus, OH 43240

Maine Department of Health and Human Services,
Division of Support Enforcement and Recovery
19 Union Street
Augusta, ME 04330
